Citation Nr: 0614047
Decision Date: 05/12/06	Archive Date: 09/01/06

DOCKET NO. 03-25 312A                       DATE MAY 12 2006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for right cubital tunnel syndrome with ulnar nerve symptoms, claimed as neurological problems of the right upper extremity, including as secondary to service-connected disability of sternoclavicular dislocation with
sternoclavicular acromioclavicular arthritis.

REPRESENTATION

Appellant represented by: Virginia Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision by the RO in Roanoke, Virginia, which denied service connection for right cubital tunnel syndrome with ulnar nerve symptoms, claimed as neurological problems of the right upper extremity, including as secondary to service-connected disability of sternoclavicular dislocation with sternoclavicular acromioclavicular arthritis.

In June 2005 the Board remanded the case to afford the veteran a video hearing.

In March 2006, the veteran testified at a video hearing before the undersigned. A transcript of that hearing is associated with the claims folder.

FINDING OF FACT

The veteran has current right cubital tunnel syndrome with ulnar nerve symptoms as a result of an in-service injury.

CONCLUSION OF LAW

Right cubital tunnel syndrome with right ulnar nerve symptoms was incurred in service. 38 U.S.C.A. § 1110 (West 2002).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.

Service connection will be granted for disability resulting from disease or injury in service. 38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case a current disability is well documented. VA examinations in May 2002 and May 2004 yielded findings of cubital tunnel syndrome with ulnar symptoms. An electromyographic examination (EMG) in September 2001 showed ulnar palsy.

William Laffond, M.D., and David L. Brooks, D.C., have also reported neurologic impairment in the right shoulder.

- 3 



There is also ample evidence of an in-service injury. The service medical records show that in December 1970, the veteran sustained a right shoulder contusion. The veteran has also provided testimony regarding this injury, and service-connection has been granted for sernocIavicular dislocation and arthritis.

There is conflicting evidence on the question of whether the current disability is related to the injury in service. The VA examiner concluded in May 2004, that the current ulnar neuropathy was unrelated to the in-service shoulder injury; while Drs. Brooks and Laffond have concluded that the current neuropathy is likely related to . the in-service injury.

The Board finds no reason to favor one opinion over another. As such, the evidence
on this question is in equipoise. Resolving reasonable doubt in the veteran's favor,
the evidence supports a finding of a link between the current disability and the injury in service. 38 U.S.C.A. § 5107(b ) (West 2002).

The evidence thus satisfies each of the elements needed for service connection, and supports the grant of service connection for right cubital tunnel syndrome with ulnar nerve symptoms.

ORDER

Service connection for right cubital tunnel syndrome with ulnar nerve symptoms is granted.


Mark D. Hindin
Veterans Law Judge; Board of Veterans' Appeals

- 4 



